DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 12 October 2020.  This communication is the first action on merits.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are original.
Claims 1-8 are currently pending and have been examined.

Priority
The application 17/068,111 filed on 12 October 2020 claims priority from US provisional application 63/051,881 filed on 14 July 2020.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities.  Appropriate correction is required.
Claim 3:
Claim 3 recites the limitation “wherein each user of the list of users represented as a thumbnail” which appears to be missing the word “is” between ‘users’ and ‘represented’.  The Office recommends amending to include this omission.
Claim 6:
Claim 3 recites the limitation “receive fee for the booking” which appears to be missing the word “a” between ‘receive’ and ‘fee’.  The Office recommends amending to include this omission.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7:
Claim 1 recites the limitation "the plurality of users" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim, and its dependent claims 2-7.  For the purpose of examination, this will be interpreted as a newly introduced ‘plurality of users’.
Claim 8:
Claim 8 recites the limitation "the plurality of users" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, this will be interpreted as a newly introduced ‘plurality of users’.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8:
Step 1:
Claims 1-7 recite a method; and claim 8 recites a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-8 recite an abstract idea. Independent claims 1 and 8 recite presenting a discovery page to each user of the plurality of users, the discovery page comprising: a list of users having common interests, the common interests related to the at least one interest, a list of services based on the at least one interest, a list of groups based on the at least one interest. The claims as a whole recite methods of organizing human activities. 
The limitation of presenting, by the computing device, a discovery page to each user of the plurality of users, the discovery page comprising: a list of users having common interests, the common interests related to the at least one interest, a list of services based on the at least one interest, a list of groups based on the at least one interest is a method of organizing human activities.  For instance, the claims are similar to a person providing another person with information about users / services / groups based on their interests. Other than reciting generic computer components, such as a computing device / server, processor, and memory, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. this limitation represents the sub-groupings of marketing activities. managing personal behavior or relationships or interactions between people, teaching, and following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
The mere recitation of generic computer components (e.g. claim 1: computing device, claim 8: server, processor, and memory) does not take the claims out of methods of the organizing human activity grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 and 8 as a whole merely describe how to generally ‘apply’ the concept of an organizing human activity in a computer environment.  The claimed computer components (i.e. computing device, server, processor, and memory) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its steps of receiving, by a computing device, at least one interest from each of the plurality of users are recited at a high level of generality (i.e. as a general means of gathering data for subsequent presenting), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the computing device (generic computer) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (computing device, server, processor, and memory); and adding high-level extra-solution and/or post-solution activities (data gathering). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a computing device, server, processor, and memory to perform presenting amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent presenting), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. computing device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple).Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities ‘applied’ by generic / general purpose computers, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to help people discover users / services / groups based on a common interest), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 and 8, and further considering the addition of dependent claims 2-7. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitation receiving, by the computing device, from a user, a selection of one or more users from the list of users represents an additional element (extra-solution data-gathering, using computers as a tool) that is not indicative of a practical application or significantly more. Receiving is also claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Next, the limitation associating, by the computing device, the one or more users to the user is further directed to a method of organizing human activity (marketing activities, managing personal behavior, following rules or instructions) as described in the independent claims, and also a mental process (judgment); and the recitation of the computing device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 3: The list / thumbnail / profile picture limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 4: The limitation providing, by the computing device, a registration interface, the registration interface comprising a list of broad interest categories and a list of subcategories associated with each category of the list of broad interest categories represents an additional element (extra-solution data-gathering / outputting data; computing device, registration interface represent using computers as a tool for data gathering / outputting data) that is not indicative of a practical application or significantly more. Providing (interest list categories / subcategories) is also claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec) sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), arranging a hierarchy of groups (Versata). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 5: The limitations of providing an integrated platform for hosting the services, the integrated platform configured to: receive a booking for a service; provide an interactive online conference wherein a host and participants can interact and share documents are further directed to a method of organizing human activity (commercial interaction, sales activities or behaviors, business relations, managing personal behavior or interactions between people) as described in the independent claim. The recitation of an integrated platform is a computer component recited at a high level of generality and only amounts to ‘applying’ the abstract idea on a generic computer. The recitation of an online conference only generally associates the judicial exception with a technology / field of use (Internet) and as such is not a practical application or significantly more. Next, selectively activating a mic, in the interactive online conference, by the host, of one of the participants, represents an additional element (extra-solution data-gathering; mic represents using a computer component in its ordinary capacity as a data gathering tool for the interactive conference) that is not indicative of a practical application or significantly more. See the Applicant’s specification ¶[0033] describing the additional element of activating a microphone during a communication between a teacher and student during an online class at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Also, see the background of the Adiga publication (US 2016/0283909 A1) detailing that online conference meetings are conventional (Adiga ¶[0003]). Hence, these features do not provide an inventive concept / significantly more.
Dependent claim 6: The limitations of wherein the integrated platform is further configured to: receive fee for the booking; hold the fee till the service is availed; and upon availing the service, pay the fee to a service provider are further directed to a method of organizing human activity (commercial interaction, sales activities or behaviors, business relations, managing personal behavior or interactions between people) as described in the independent claim. The recitation of an integrated platform is a computer component recited at a high level of generality and only amounts to ‘applying’ the abstract idea on a generic computer. For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitation wherein the list of services is based on the location of the plurality of users and the location of the service provider merely narrows the previously recited abstract idea limitations.  Next, the limitations receiving, by the computing device, a location of the plurality of users; and receiving, by the computing device, a location of a service provider, represents an additional element (extra-solution data-gathering, using computers as a tool) that is not indicative of a practical application or significantly more. Receiving is also claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Therefore claims 1 and 8, and the dependent claims 2-7 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-8 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2011/0289433 A1 to Whalin et al. in view of US patent application publication 2015/0310101 A1 to Oz.
Claim 1:
	Whalin, as shown, teaches the following:
A computer implemented method for discovering and fulfilling hobbies (Whalin Fig 1, Fig 9, ¶[0004] details facilitating real-world gatherings for reasons that include hobbies), the method comprises: 
receiving, by a computing device, at least one interest from each of the plurality of users (Whalin Fig 1, ¶[0073], ¶[0084-85] details a user entering topics of interest, and ¶[0162-163], ¶[0165] details topics are also obtained by a user’s friends and other users in a city, i.e. a plurality of users, and ¶[0200] details recipient topics of interest); and
presenting, by the computing device, a discovery page to each user of the plurality of users (Whalin Fig 2, ¶[0090-92] details presenting results in response to the topics of interest including chapters and gatherings), the discovery page comprising: 
a list of services based on the at least one interest (Whalin Fig 2, ¶[0087], ¶[0237] details presenting the next meetings or gatherings of local chapters for the particular topic), 
a list of groups based on the at least one interest (Whalin ¶[0090], ¶[0132], ¶[0237] details in response to a user’s topic of interest search presenting all of the chapters associated with the topic of interest, and chapters related to the topic of interest).
With respect to the following:
the discovery page comprising:…
a list of users having common interests, the common interests related to the at least one interest, 
Whalin, as shown in Fig 26, ¶[0087], ¶[0090-91], ¶[0132] details presenting a result page to each requesting user based on their topic of interest associated chapters (groups) with common interests, and the chapter groups display member photos, member biographies, and an organizer identity; and also details placing the user on a list of users who want to informed when other chapters start nearby related to the topic of interest; but does not explicitly state the discovery page comprising a list of users having common interests, the common interests related to the at least one interest.  However, Oz teaches this limitation presenting a list of other users that share common interests with the user, in response to interests provided by each of the plurality of users (Oz ¶[0058-59], ¶[0064], ¶[0074], ¶[0080]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the discovery page comprising a list of users having common interests, the common interests related to the at least one interest as taught by Oz with the teachings of Whalin, with the motivation “for an automated method for linking parties that will not require an interaction with the intermediate person” to introduce the parties (Oz ¶[0001-2]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the discovery page comprising a list of users having common interests, the common interests related to the at least one interest as taught by Oz in the system of Whalin (i.e. discovery page includes list of services and/or groups), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
Whalin in view of Oz, as shown above, teaches the limitations of claim 1. Whalin (of Whalin in view of Oz, applying the user is in a list of users as taught by Oz above) also teaches the following:
wherein each user of the list of users represented as a thumbnail, the thumbnail comprising a profile picture (Whalin Fig 26, ¶[0091], ¶[0103], ¶[0137] details users are represented by a personal photo thumbnail square).
Claim 4:
Whalin in view of Oz, as shown above, teaches the limitations of claim 1. Whalin also teaches the following:
providing, by the computing device, a registration interface (Whalin ¶[0160] details web-based registration and account pages for members), 
the registration interface comprising a list of broad interest categories and a list of subcategories associated with each category of the list of broad interest categories (Whalin Fig 1-2, ¶[0084-85] details members entering topics of interest through a multiple level hierarchy from broad categories (e.g. language) to subcategories, e.g. Spanish language).
Claim 7:
	Whalin in view of Oz, as shown above, teach the limitations of claim 1.  Whalin also teaches the following:
receiving, by the computing device, a location of the plurality of users (Whalin Fig 9, ¶[0138], ¶[0162] details each of the users in the system specifying their address or general location; and ¶[0216] detailing users RSVP’ing that they will be participating at the event location); and 
receiving, by the computing device, a location of a service provider (Whalin Fig 21, ¶[0124], ¶[0144], ¶[0175], ¶[0178] details obtaining venue address information, and obtaining the location of the event), 
wherein the list of services is based on the location of the plurality of users and the location of the service provider (Whalin ¶[0123], ¶[0200] details returning a list of meetings or gatherings (services) at meeting venues (location of service providers) based on user location aligning with the event (i.e. location of service provider) and popularity as indicated by other user’s RSVP to the event, i.e. location of the plurality of users) .
Claim 8:
Claim 8 recites substantially similar limitations as claim 1 and therefore claim 8 is rejected under the same rationale and reasoning presented above for claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2011/0289433 A1 to Whalin et al. in view of US patent application publication 2015/0310101 A1 to Oz, as applied to claim 1 above, and further in view of US patent application publication 2015/0254311 to Lerner.
Claim 2:
Whalin in view of Oz, as shown above, teaches the limitations of claim 1. With respect to the following: 
receiving, by the computing device, from a user, a selection of one or more users from the list of users; and 
associating, by the computing device, the one or more users to the user.
Whalin, as shown in ¶[0160], ¶[0220], ¶[0223] details the computing device, user, and users; and Oz (of Whalin in view of Oz), as shown in Fig 1, ¶[0077-80] details allowing the users of the sub-group (list) to contact each other; however Whalin / Oz does not explicitly state receiving from a user a selection of one or more users from the list of users; and associating the one or more users to the user.  However, Lerner teaches these limitations with a user receiving matching users with common interests and then the user selects a matched user; and displaying the connection path (i.e. associating) between the user and the selected user through people in common, and associating the user and matched user together with a promotion when a message is sent between the users (Lerner Fig 7, ¶[0033-34], ¶[0043-44], ¶[0046-47]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving, by the computing device, from a user, a selection of one or more users from the list of users; and associating, by the computing device, the one or more users to the user as taught by Lerner with the teachings of Whalin in view of Oz, with the motivation of “matchmaking using computerized social networking information” (Lerner ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving, by the computing device, from a user, a selection of one or more users from the list of users; and associating, by the computing device, the one or more users to the user as taught by Lerner in the system of Whalin in view of Oz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2011/0289433 A1 to Whalin et al. in view of US patent application publication 2015/0310101 A1 to Oz, as applied to claim 1 above, and further in view of World Intellectual Property Organization (WIPO) publication WO 2017/059499 A1 to Austen et al. in view of US patent application publication 2014/0267555 A1 to Shane.
Claim 5:
	Whalin in view of Oz, as shown above, teach the limitations of claim 1. With respect to the following:
wherein the method comprises a step of providing an integrated platform for hosting the services, the integrated platform configured to: 
receive a booking for a service;
Whalin (in view of Oz), as shown in Fig 7, Fig 11, Fig 15, ¶[0021], ¶[0035], ¶[0156] details a platform for organizing and hosting services for parties to collaborate and meet-up for a gathering, integrated with a financial management system for collecting and distributing fees associated with the meet-ups to the organizer for event expenses; and Fig 18-19, ¶[0024], ¶[0178] details selecting a venue or location for the meetup event and viewing the schedule of other meetings at the venue, and Fig 18 stating “reserve a venue” in the display graphic text for establishing the service event, highly suggesting but not explicitly stating receiving a booking for a service. To the extent that Whalin may not explicitly state ‘receiving a booking for a service’, Austen teaches this limitation with an integrated platform configured to receive a booking involving a consultation (i.e. meetup service) between a service provider and participant parties (Austen ¶[0014], ¶[0064], ¶[0072], claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the integrated platform configured to receive a booking for a service as taught by Austen with the teachings of Whalin in view of Oz, with the motivation of “management of the provisioning of services by a service provider” and “enhanced goods and services search, listing and booking abilities in an enhanced electronic marketplace” (Austen ¶[0002], ¶[0012]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the integrated platform configured to receive a booking for a service as taught by Austen in the system of Whalin in view of Oz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following: 
provide an interactive online conference wherein a host and participants can interact and share documents; and 
selectively activating a mic, in the interactive online conference, by the host, of one of the participants.
Whalin (in view of Oz in view of Austen) as shown in ¶[0192] details the organizer (i.e. host) and members (i.e. participants) utilizing live streaming of videos to support a meeting or event including UStream, Livestream, Slideshare; and uploading video as a meeting or event is occurring in case participants cannot get there themselves, but does not explicitly state providing an online conference where the host and participants can interact and share documents, and selectively activating a mic in the interactive online conference by the host of one of the participants.  However, Shane teaches these limitations, with a platform that enables live video sessions also provides a virtual live environment in which documents and recorded video can be shared between the host user and participants, and video-based collaboration (Shane ¶[0009], ¶[0011], ¶[0057], ¶[0064], ¶[0075]); and the host user who establishes the session can control activating the microphone of each of the participants in the virtual live environment (e.g. when someone wants to ask a question) (Shane Fig 6, ¶[0011-12], ¶[0060], ¶[0068]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing an interactive online conference wherein a host and participants can interact and share documents; and selectively activating a mic, in the interactive online conference, by the host, of one of the participants as taught by Shane with the teachings of Whalin in view of Oz in view of Austen, with the motivation of “enabling virtual live classroom video, which places lesser demands on network bandwidth and computer hardware than current video conferencing solutions” (Shane ¶[0010]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing an interactive online conference wherein a host and participants can interact and share documents; and selectively activating a mic, in the interactive online conference, by the host, of one of the participants as taught by Shane in the system of Whalin in view of Oz in view of Austen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 6:
Whalin in view of Oz in view of Austen in view of Shane, as shown above, teach the limitations of claim 5. Austen also teaches the following:
wherein the integrated platform is further configured to: 
receive fee for the booking (Austen ¶[0079], ¶[0149], ¶[0163-164], ¶[0169-171] the participant pays for the service at the time of booking and funds are then reserved in a held account for the authorized service); 
hold the fee till the service is availed (Austen ¶[0138-140], ¶[0164] details the funds are placed in a funds held account until the authorized service is complete); and 
upon availing the service, pay the fee to a service provider (Austen ¶[0102], ¶[0109], ¶[0140], ¶[0164] after the service by the service provider is rendered complete / delivered to the participant, the service provider is paid with funds in the held account by the claims process).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to receive a fee for the booking; hold the fee till the service is availed; and upon availing the service, pay the fee to a service provider as taught by Austen in the system of Whalin in view of Oz (in view of Austen in view of Shane), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2010/0174724 A1 to Wallace et al. details an interest-group discovery system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628